         

Exhibit 10.79
Gen-Probe Incorporated
Second Amendment to
Deferred Issuance Restricted Stock Conversion Agreement
and
Deferred Issuance Restricted Stock Election Agreement
(The 2003 Incentive Award Plan)
     This Second Amendment (the “Amendment”) to the Deferred Issuance Restricted
Stock Conversion Agreement (“Conversion Agreement”) and Deferred Issuance Stock
Election Agreement (the “Election Agreement”) entered into by and between
Gen-Probe Incorporated (the “Company”) and Henry L. Nordhoff (“Employee”) is
effective as of October 31, 2008.
     Whereas, on June 1, 2004 and August 15, 2003 the Company granted Employee
awards of the Company’s restricted stock totaling 40,000 shares of the Company’s
common stock (together the “Restricted Stock Awards”) pursuant to Article VII of
the 2003 Incentive Award Plan of Gen-Probe Incorporated (the “Plan”).
     Whereas, effective as of September 10, 2004 (the “Conversion Date”), the
40,000 shares of Company common stock subject to the Restricted Stock Awards
were converted into a Deferred Issuance Restricted Stock Award for 40,000 shares
of the Company’s common stock, which converted award became governed by the
terms and conditions set forth in the Conversion Agreement (the “Deferred
Issuance Award”).
     Whereas, effective as of September 10, 2004, the agreements evidencing the
Restricted Stock Awards were amended and restated in the form of a Deferred
Issuance Restricted Stock Award Agreement (the “Deferred Issuance Award
Agreement”).
     Whereas, pursuant to the terms of the Conversion Agreement and the
Employee’s Election Agreement, the shares of common stock subject to the
Deferred Issuance Award were to first become issuable upon the earlier of
(i) Employee’s Termination of Service (as defined in the Deferred Issuance Award
Agreement), or (ii) the date or dates of issuance selected by Employee pursuant
to an irrevocable prior election in accordance with the Election Agreement.
     Whereas, in October 2004, Congress passed the American Jobs Creation Act of
2004 (the “AJCA”), which included the adoption of new Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and effective
February 1, 2005, the Company and the Employee entered into an amendment to the
Conversion Agreement and Election Agreement (the “Prior Amendment”) to amend the
distribution terms of the Conversion Agreement and the Election Agreement to
provide that such provisions would not create any adverse tax consequences
pursuant to Code Section 409A.
     Whereas, in April 2007, final regulations were issued with respect to Code
Section 409A, and the Company and the Employee wish to amend certain provisions
of the Conversion Agreement and the Election Agreement, as amended by the Prior
Amendment, pursuant to the terms and conditions set forth below.

 



--------------------------------------------------------------------------------



 



     Now, Therefore, in consideration of the mutual covenants herein contained
and other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and Employee hereby agree as follows:
     1. Subject to the vesting schedule evidenced in the Conversion Agreement,
the shares of common stock subject to the Deferred Issuance Award shall become
first issuable upon the earlier of: (i) the Employee’s Termination of Service
(as defined in the Deferred Issuance Award Agreement), provided that such
termination constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h), or (ii) the date or dates of issuance
selected by Employee pursuant to his irrevocable prior election in accordance
with the Election Agreement; provided, however, that notwithstanding the
foregoing or any provision contained in the Conversion Agreement, the Deferred
Issuance Award Agreement or the Election Agreement to the contrary, the shares
issuable pursuant to Employee’s Deferred Issuance Award shall be issued to
Employee in a manner that complies with the requirements of Section 409A of the
Code. Accordingly, to the extent delayed commencement of any portion of the
issuance is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of the issuance shall not be
provided to the Employee prior to the earlier of the expiration of the six-month
period measured from the date of the Termination of Service or the date of the
Employee’s death. Upon the first business day following the expiration of the
applicable Code Section 409A(a)(2)(B)(i) deferral period, any issuance deferred
pursuant to this Section shall be issued to the Employee. Nothing in this
Section 1 shall require the issuance of shares to Employee earlier than they
would otherwise be issued under the terms of the Conversion Agreement, the Prior
Amendment or the Election Agreement.
     2. Employee acknowledges receipt of, and understands and agrees to the
terms of, the Conversion Agreement (as amended by this Amendment), the Election
Agreement (as amended by this Amendment), the Deferred Issuance Award Agreement
and the Plan. Employee further acknowledges that effective as of the date first
stated above, the Conversion Agreement (as amended by this Amendment), the
Election Agreement (as amended by this Amendment), the Deferred Issuance Award
Agreement and the Plan set forth the entire understanding between Employee and
the Company regarding the acquisition of shares subject to the converted
Deferred Issuance Award and supersedes all prior oral and written agreements on
that subject without exception. Employee acknowledges and agrees that he has had
an opportunity to obtain the advice of counsel prior to executing this Amendment
and fully understands all provisions of this Amendment.
     3. This Amendment shall be administered, interpreted and enforced under the
laws of the State of California without regard to conflicts of laws principles
thereof. Employee agrees upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of this Amendment.
     4. This Amendment may not be modified, amended or terminated except by an
instrument in writing, signed by Employee and by a duly authorized
representative of the Company.

 



--------------------------------------------------------------------------------



 



     5. If all or any part of this Amendment or the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Amendment or the Plan not
declared to be unlawful or invalid. Any section of this Amendment (or part of
such a section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such section or
part of a section to the fullest extent possible while remaining lawful and
valid.
     In witness whereof, this Amendment is executed by the parties hereto
effective as of the first date set forth above.

                  Gen-Probe Incorporated       Henry L. Nordhoff    
 
               
 
          /s/ Henry L. Nordhoff    
 
         
 
   
By:
  /s/ Diana De Walt
 
 Diana De Walt            
 
                Title: Senior Vice President, Human Resources              
 
                Date: October 31, 2008       Date: October 17, 2008    

 